Metcalf, J.
By the Gen. Sts. c. 131, § 14, “ where one of the original parties to the cause of action on trial is dead, or is shown to the court to be insane, the other party shall not be permitted to testify in his own favor.” On the trial of this case, evidence of the defendant’s insanity was offered and re» ceived, for the purpose of excluding the testimony of the plaintiff. The judge was of opinion that the defendant was not insane, and allowed the plaintiff to testify in support of his action. As all the testimony concerning the defendant’s insanity at the time of the trial is reported in the bill of exceptions, the decision of the judge is rightfully before us for revision. Quinsigamond Bank v. Hobbs, 11 Gray, 250. But we are of opinion *412that, though the evidence shows great weakness of the defendant’s mind, yet it does not so clearly show his insanity as to require us to sustain the exceptions.

Exceptions overruled.